Name: Commission Regulation (EEC) No 1729/79 of 6 August 1979 fixing the marketing year for certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 199/ 18 Official Journal of the European Communities 7. 8 . 79 COMMISSION REGULATION (EEC) No 1729179 of 6 August 1979 fixing the marketing year for certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 639/79 (2), and in particular the second paragraph of Article 2a thereof, Whereas under Regulation (EEC) No 516/77 the system of production aid also applies to frozen peeled tomatoes, tomato flakes, tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff, and to Williams pears preserved in syrup ; whereas the dates when the marketing years begin and end should be determined in respect of these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Marketing years shall run :  from 1 July to 30 June :  for frozen peeled tomatoes falling within subheading ex 07.02 B of the Common Customs Tariff,  for tomato flakes falling within subheading ex 07.04 B of the Common Customs Tariff,  for tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff,  from 15 July to 14 July for Williams pears preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73, 21 . 3 . 1977, p . 1 . ( 2 ) OJ No L 192, 31 . 7 . 1979, p . 3 .